Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. A mobile body detection means 85).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph [0032] line 21 “may calculate the reliability using the same method as the method by which the first mobile body detection means 2 calculates the position of the mobile body” should read “may calculate the position using the same method as the 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002260167A, hereinafter referred to as Nakasaki..

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Regarding claim 1, Nakasaki teaches A mobile body detection device comprising: a hardware including a processor;  ( [0004]Therefore, it is an object of the present invention to provide a vehicle detection system which solves problems in the conventional vehicle detection system, reduces erroneous detection of a vehicle on a road, a human, an obstacle, and the
like, and is effective at night.)

a first mobile body detection unit , implemented by the processor, which detects a position of a first mobile body  from information acquired using a first sensor (visible camera 1)  See paragraph [0008]“In such a configuration, a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing, and then, the vehicle, a human or an obstacle, and the like are identified and extracted, and an identification code such as the type and the ID number of the object is given to each of the identification codes, and this information is sent to the determination unit 5 together with the position information, the speed information, and the like.” 


 a second mobile body detection unit, implemented by the processor, which detects a position of a second mobile body from information acquired using a second sensor (infrared camera 2);  See paragraph [0009] “the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information, the speed information, and the like by identifying and extracting a vehicle, a human, an obstacle, or the like, and adding an identification code such as the type of an object and an ID number to each of the identification codes.

a first reliability calculation unit, implemented by the processor,  which calculates first reliability of the first mobile body; See paragraph [0012] “In determining the similarity, determination of possibility of erroneous detection is performed in the same manner. As an example of determination of the possibility of erroneous detection, for example, when information to be detected is output from only the visible system, comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur. A method of determining whether or not the detection target is output by erroneous detection is used.”

a second reliability calculation unit, implemented by the processor, which calculates second reliability of the second mobile body; See paragraph [0012] “In determining the similarity, determination of possibility of erroneous detection is performed in the same manner. As an example of determination of the possibility of erroneous detection, for example, when information to be detected is output from only the visible system, comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur. A method of determining whether or not the detection target is output by erroneous detection is used.” This method is not limited to the visible system of Nakasaki, and in this case may be used in the infrared system. The determination of the possibility of erroneous detection as a similarity is interpreted by the examiner to be equivalent to a reliability.

and a mobile body detection unit, implemented by the processor, which determines mobile body detection based on the position of the first mobile body and the position of the second mobile body, See paragraph [0008]: The position information from both the visual system and the infrared system are integrated in a determination processing unit 5. Further see paragraph [0011] for a description of the determination processing. Specifically: “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.”


wherein the mobile body detection unit: determines, in the case where the position of the first mobile body and the position of the second mobile body are approximately the same, that a mobile body is detected at the position;  See paragraph [0011] “When only the visible system is valid, data of the visible system is adopted, and when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In the case where the two positions are the same there will be no 

and determines, in the case where the position of the first mobile body and the position of the second mobile body are different Paragraph [0005] teaches “an image processing result obtained by a visual camera and an image processing result obtained by an infrared camera are compared with each other for detecting a vehicle on a road, an obstacle, and the like, and a result of the image processing of the visible camera is complemented in the vehicle detection system according to claim 1”. It is understood by the examiner that in a case where both the visual and infrared systems are valid, a mobile body will be registered as detected. See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In this sense the position information of the first and second mobile body must be approximately the same. It is further noted that the determination of the applicant’s system is of the detection result and not of the comparison of the positions from each respective imaging system. The position data would correspond to the detected object.
The examiner notes that the first mobile body and the second mobile body disclosed by the applicant appear to be different in name only, and that they refer to the same object being detected by the first mobile body detection unit and second mobile body detection unit respectively. In this regard a single output of one system such as outlined in paragraph 0012 of Nakasaki can be interpreted as two different positions of the mobile body. 

and any of the first reliability and the second reliability exceeds a threshold, that a mobile body is detected at a position of a mobile body corresponding to the reliability exceeding the threshold.  See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” The position data and detection result would correspond to the position of the mobile body from the system with the higher similarity. Additionally paragraph [0012] highlights an example of determination of the possibility of erroneous detection. “Comprehensive determination is made on whether the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur.” A behavior that cannot normally occur may include aberrant position information.

Regarding claim 2 Nakasaki teaches the mobile body detection device according to claim 1, wherein the first sensor and the second sensor are two types of sensors having different properties.  (Paragraph [0008] teaches a visible camera in the vehicle detection system of Nakasaki, and paragraph [0009] teaches an infrared camera)

Regarding claim 3 Nakasaki teaches the mobile body detection device according to claim 1, wherein the first sensor is a first imaging unit which captures an image of a predetermined first detection wavelength,  Paragraph [0008] teaches a visible camera 1 

the second sensor is a second imaging unit which captures an image of a predetermined second detection wavelength different from the first detection wavelength, (“See paragraph [0009] “the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information, the speed information, and the like by identifying and extracting a vehicle, a human, an obstacle, or the like, and adding an identification code such as the type of an object and an ID number to each of the identification codes.”)


the first mobile body detection unit detects the position of the first mobile body from the image captured by the first imaging unit, See paragraph [0008] lines 7-13  “In such a configuration, a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing, and then, the vehicle, a human or an obstacle, and the like are identified and extracted, and an identification code such as the type and the ID number of the object is given to each of the identification codes, and this information is sent to the determination unit 5 together with the position information, the speed information, and the like.”

and the second mobile body detection unit detects the position of the second mobile body from the image captured by the second imaging unit.  (“See paragraph [0009] “the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information, the speed information, and the like by identifying and extracting a vehicle, a human, an obstacle, or the like, and adding an identification code such as the type of an object and an ID number to each of the identification codes.”)


Regarding claim 4, Nakasaki teaches the mobile body detection device according to claim 3, wherein the first detection wavelength is a visible light wavelength, See paragraph [0008]“In such a configuration, a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing”

and the second detection wavelength is a near-infrared ray wavelength or a far-infrared ray wavelength.  “See paragraph [0009] “the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4”



Regarding claim 7 Nakasaki teaches a mobile body detection method comprising: detecting a position of a first mobile body from information acquired using a first sensor; 
See paragraph [0008] “a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing, and then, the vehicle, a human or an obstacle, and the like are identified and extracted, and an identification code such as the type and the ID number of the object is given to each of the identification codes, and this information is sent to the determination unit 5 together with the position information, the speed information, and the like. “

detecting a position of a second mobile body from information acquired using a second sensor;   See lines 1-3 of paragraph [0009] “Similarly, the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information” 

calculating first reliability of the first mobile body and second reliability of the second mobile body;  See paragraph [0011] “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated”. Similarity is seen as an equivalent to reliability when given the broadest reasonable interpretation. 

determining, in the case where the position of the first mobile body and the position of the second mobile body are approximately the same, that a mobile body is detected at the position; Paragraph [0005] teaches “an image processing result obtained by a visual camera and an image processing result obtained by an infrared camera are compared with each other for detecting a vehicle on a road, an obstacle, and the like, and a result of the image processing of the visible camera is complemented in the vehicle detection system according to claim 1”. It is understood by the examiner that in a case where both the visual and infrared systems are valid, a mobile body will be registered as detected. See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In this sense the position information of the first and second mobile body must be approximately the same. It is further noted that the determination of the applicant’s system is of the detection result and not of the comparison of the positions from each respective imaging system. The position data would correspond to the detected object.

and determining, in the case where the position of the first mobile body and the position of the second mobile body are different and any of the first reliability and the second reliability exceeds a threshold, that a mobile body is detected at a position of a mobile body corresponding to the reliability exceeding the threshold.  See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” The position data and detection result would correspond to the position of the mobile body from the system with the higher similarity. Additionally paragraph [0012] highlights an example of determination of the possibility of erroneous detection. “Comprehensive determination is made on whether
the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur.” A behavior that cannot normally occur may include aberrant position information.

Regarding claim 8 Nakasaki teaches the mobile body detection method according to claim 7, wherein the first sensor and the second sensor are two types of sensors having different properties.  (Paragraph [0008] teaches a visible camera in the vehicle detection system of Nakasaki, and paragraph [0009] teaches an infrared camera)


Regarding claim 9, Nakasaki teaches A non-transitory computer readable information recording medium storing a mobile body detection: program, when executed by a processor, that performs a method for:

detecting a position of a first mobile body from information acquired using a first sensor;
See paragraph [0008] “a video signal output from the visible camera 1 is input to the visible image processing unit 3 and subjected to an image processing, and then, the vehicle, a human or an obstacle, and the like are identified and extracted, and an identification code such as the type and the ID number of the object is given to each of the identification codes, and this information is sent to the determination unit 5 together with the position information, the speed information, and the like. “


  detecting a position of a second mobile body from information acquired using a second sensor;  See lines 1-3 of paragraph [0009] “Similarly, the image signal output from the infrared camera 2 is subjected to an image processing in the infrared image processing unit 4, and is then transmitted to the determination unit 5 together with the position information”

calculating first reliability of the first mobile body;  calculating second reliability of the second mobile body;  See paragraph [0011] “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated”

 determining, in the case where the position of the first mobile body and the position of the second mobile body are approximately the same, that a mobile body is detected at the position; Paragraph [0005] teaches “an image processing result obtained by a visual camera and an image processing result obtained by an infrared camera are compared with each other for detecting a vehicle on a road, an obstacle, and the like, and a result of the image processing of the visible camera is complemented in the vehicle detection system according to claim 1”. It is understood by the examiner that in a case where both the visual and infrared systems are valid, a mobile body will be registered as detected. See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” In this sense the position information of the first and second mobile body must be approximately the same. It is further noted that the determination of the applicant’s system is of the detection result and not of the comparison of the positions from each respective imaging system. The position data would correspond to the detected object.


and determining, in the case where the position of the first mobile body and the position of the second mobile body are different and any of the first reliability and the second reliability exceeds a threshold, that a mobile body is detected at a position of a mobile body corresponding to the reliability exceeding the threshold.  See paragraph [0011] of Nakasaki. “when both systems are effective, similarity (e.g., correlation coefficient) is evaluated, and when similarity is recognized, data of a highly accurate visible system is adopted.” The position data and detection result would correspond to the position of the mobile body from the system with the higher similarity. Additionally paragraph [0012] highlights an example of determination of the possibility of erroneous detection. “Comprehensive determination is made on whether
the detection target is continuous in time series, whether the size of the detection target is similar to a pattern of a vehicle or a human, or the like, or a behavior that cannot normally occur.” A behavior that cannot normally occur may include aberrant position information.

Regarding claim 10 Nakasaki teaches the non-transitory computer readable information recording medium according to claim 9, wherein the first sensor and the second sensor are two types of sensors having different properties. (Paragraph [0008] teaches a visible camera in the vehicle detection system of Nakasaki, and paragraph [0009] teaches an infrared camera)


Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wenus et al (US20170186291 Al) teaches multimodal object acquisition with an acoustic and thermal component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALEB TESSEMA whose telephone number is (571)272-2696.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KALEB TESSEMA/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667